UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 (Amendment No. 1) FORM 10-KSB/A [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-28181 ORANCO, INC. (Name of Small Business Issuer in its Charter) Nevada 87-05744 (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) 1981 E Murray Holliday Rd Salt Lake City, Utah (Address of Principal Executive Offices) Issuer's Telephone Number: (801-272-9294) 1981 East 4800 South, Suite 110 Salt Lake City, Utah 84117 (Former Name or Former Address, if changed since last Report) Securities Registered under Section 12(b) of the Exchange Act:None Name of Each Exchange on Which Registered: None Securities Registered under Section 12(g) of the Exchange Act:Common Check whether the Issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Company was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. (1)Yes [X]No [ ](2)Yes [X]No [ ] Check if disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained,to the best of Company's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB.[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [X] No [ ] State Issuer's revenues for its most recent fiscal year. $7,462, including interest income. State the aggregate market value of the voting stock held by non-affiliates computed by reference to the price at which the stock was sold, or the average bid and asked prices of such stock, as of a specified date within the past 60 days. At March 15, 2008, the market value of the voting stock held by non-affiliates is undeterminable and is considered to be 0. (APPLICABLE ONLY TO CORPORATE ISSUERS) State the number of shares outstanding of each of the Issuer's classes of common equity, as of the latest practicable date: March 15, 4,269,950 DOCUMENTS INCORPORATED BY REFERENCE List hereunder the following documents if incorporated by reference and the part of the form 10- KSB (e.g., part I, part II, etc.) into which the document is incorporated: (1) Any annual report to security holders; (2) any proxy or other information statement; and (3) Any prospectus filed pursuant to rule 424 (b) or c) under the Securities Act of 1933: None Explanatory Note This Annual Report on Form 10-KSB/A ("Form 10-KSB/A") is being filed as Amendment No. 1 to our Annual Report on Form 10-KSB for the year ended December 31, 2007, which was originally filed with the Securities and Exchange Commission (the "SEC") on March 24, 2008.We are amending and restating the following items in this Amendment No. 1: (i) Part II. Item 8A. Controls and Procedures (ii) Part III. Item 13. Exhibits (iii) Signatures (iv) Exhibit Index Table of Contents PART II. Page Item 8A. Controls and Procedures 4 PART III. Item 13. Exhibits 5 Signatures 6 3 ITEM
